LETTS, Judge.
Appellant successfully foreclosed a mechanic’s lien against the appellees’ property for fifty thousand nine hundred and ninety-five dollars less a set-off of thirteen thousand one hundred and sixty-three dollars for defective work performed by the appellant. However, the trial court declined to award the appellant’s claim for prejudgment interest. We reverse that portion of the final judgment.
The issue on appeal is whether the trial court erred in denying the claim for prejudgment interest. Despite the appellees’ argument that prejudgment interest is not available because an action to foreclose a mechanic’s lien is in equity, there is authority that such an assessment is proper when the cause is based on a breach of contract. Peter Marich & Associates, Inc. v. Powell, 365 So.2d 754 (Fla. 2d DCA 1978) and S.C.M. Associates, Inc. v. Rhodes, 395 So.2d 632 (Fla. 2d DCA 1981). See Manning v. Clark, 89 So.2d 339 (Fla.1956).
The parties here were in privity and the foreclosure suit was predicated upon breach of contract. We hold the trial court erred in not assessing prejudgment interest. Accordingly, we reverse and remand in accordance with this opinion.
REVERSED AND REMANDED.
DOWNEY and HERSEY, JJ., concur.